  Case 14-05341         Doc 66     Filed 02/26/19 Entered 02/26/19 11:55:26              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-05341
         John K Thomas

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/19/2014.

         2) The plan was confirmed on 04/29/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/26/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $440.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-05341              Doc 66           Filed 02/26/19 Entered 02/26/19 11:55:26                      Desc Main
                                                Document Page 2 of 3



Receipts:

          Total paid by or on behalf of the debtor                      $11,435.20
          Less amount refunded to debtor                                     $0.00

NET RECEIPTS:                                                                                              $11,435.20


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                           $3,853.00
    Court Costs                                                                         $0.00
    Trustee Expenses & Compensation                                                   $496.00
    Other                                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,349.00

Attorney fees paid and disclosed by debtor:                            $147.00


Scheduled Creditors:
Creditor                                                 Claim         Claim            Claim        Principal      Int.
Name                                           Class   Scheduled      Asserted         Allowed         Paid         Paid
Afni, Inc.                                 Unsecured            NA         108.20           108.20          10.82       0.00
ARC MANAGEMENT GROUP                       Unsecured         861.00           NA               NA            0.00       0.00
AT&T SERVICES INC                          Unsecured         877.00      1,638.69         1,638.69        163.87        0.00
CCI                                        Unsecured         117.00           NA               NA            0.00       0.00
CCI                                        Unsecured         861.00           NA               NA            0.00       0.00
Choice Recovery (Original Creditor:Podia   Unsecured         102.00           NA               NA            0.00       0.00
Choice Recovery (Original Creditor:Rehab   Unsecured         705.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU             Unsecured      1,200.00         427.00           427.00          42.70       0.00
COMMONWEALTH EDISON                        Unsecured         485.00           NA               NA            0.00       0.00
DEBT RECOVERY SOLUTION                     Unsecured         551.00        551.39           551.39          55.14       0.00
GMAC                                       Unsecured      4,000.00            NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO                 Unsecured            NA         274.60           274.60          27.46       0.00
ILLINOIS COLLECTION SVC                    Unsecured          82.00           NA               NA            0.00       0.00
Mci                                        Unsecured         252.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU                    Unsecured         206.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU                    Unsecured         236.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU                    Unsecured         762.00           NA               NA            0.00       0.00
NCO FINANCIAL SYSTEM                       Unsecured         974.00           NA               NA            0.00       0.00
NICOR GAS                                  Unsecured         750.00        578.09           578.09          57.81       0.00
PEOPLES GAS LIGHT & COKE CO                Unsecured         580.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT                       Secured        5,850.00       6,188.34         5,924.00      5,924.00     590.09
PRA RECEIVABLES MGMT                       Unsecured          84.00           NA            264.34          26.43       0.00
TDBANK USA /TARGET CREDIT                  Unsecured         216.00           NA               NA            0.00       0.00
Trust Rec Sv (Original Creditor:Medical)   Unsecured         961.00           NA               NA            0.00       0.00
UNIVERSITY OF PHOENIX                      Unsecured         687.00           NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS            Unsecured      1,837.00       1,878.79         1,878.79        187.88        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-05341         Doc 66      Filed 02/26/19 Entered 02/26/19 11:55:26                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,924.00          $5,924.00           $590.09
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $5,924.00          $5,924.00           $590.09

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,721.10            $572.11              $0.00


Disbursements:

         Expenses of Administration                             $4,349.00
         Disbursements to Creditors                             $7,086.20

TOTAL DISBURSEMENTS :                                                                      $11,435.20


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/26/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
